extension of the briefing schedule or to stay the briefing schedule in this
                matter is denied as moot.



                                                   /scre,t                        J.
                                                   Hardes.



                                                   Douglas
                                                             1474.                J.



                                                          Craa.                   J.
                                                   Cherry



                cc:   Hon. Ronald J. Israel, District Judge
                      Law Offices of Michael F. Bohn, Ltd.
                      Smith Larsen & Wixom
                      McCarthy & Holthus, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) (947A